Name: Commission Regulation (EEC) No 2938/87 of 30 September 1987 opening a standing invitation to tender for the export of 500 000 tonnes of feed wheat held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 L 10 . 87 No L 278/55Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2938/87 of 30 September 1987 opening a standing invitation to tender for the export of 500 000 tonnes of feed wheat held by the United Kingdom intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 2 1 . The invitation to tender shall cover a maximum of 500 000 tonnes of feed wheat to be exported to all third countries . 2 . The regions in which the 500 000 tonnes of feed wheat are stored are listed in Annex I hereto . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the fourth month following. Having regard to Council" Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council ^Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by . intervention agencies ; Whereas the wheat to be exported must be of a quality suitable for feed ; Whereas it is appropriate , in the present market situation to open a standing invitation to tender for the export of 500 000 tonnes of feed wheat held by the United Kingdom intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 7 October 1987 at 1 p.m . (Brussels time). ¢ 2 . The time limit for submission of tenders under the last partial invitation to - tender shall expire on 1 6 December 1987 at 1 p.m . (Brussels time). 3 . The tenders shall be lodged with the United Kingdom intervention agency. Only tenders for a quan ­ tity of 5 000 tonnes or more shall be accepted . Article 5 The common wheat to be exported shall be of a quality suitable for feed . HAS ADOPTED THIS REGULATION : Article 6 The United Kingdom intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II hereto . Article 1 The United Kingdom intervention agency may, on the conditions laid down , in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 500 000 tonnes of feed wheat held by it . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 139 , 24 . 5 . 1986 , p. 36 . (4) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 223 , 11 . 8 . 1987, p. 5 . No L 278/56 Official Journal of the European Communities 1 . 10 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity North 47 102 Midlands and East 359 976 South 92 922 ANNEX II Standing invitation to tender for the export of 500 000 tonnes of feed wheat held by the United Kingdom intervention agency (Regulation (EEC) No 2938/87) 1 2 3 4 5 ; 6 . 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) 0 ) Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers .